Citation Nr: 9923449	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1970 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for PTSD.  The Board remanded this case in October 1997, and 
following completion of the requested development, the case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's PTSD stems from his exposure to combat 
stressors during service.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that his PTSD stems from his exposure 
to traumatic events during service.  According to his 
statements of record, he served as both a pilot and an 
aircraft commander with the 228th Aviation Battalion while 
stationed in Bearcat, Vietnam.  His missions involved flying 
into hostile airspace and encountering enemy personnel in 
both Vietnam and Cambodia.  He recalled that, in late 1970 or 
early 1971, he was awarded the Air Medal for his piloting 
duties in assisting a downed sister aircraft in a very 
hostile environment while having mechanical problems of his 
own.  He further recalled that his aircraft commander was 
"CW2 Griffin" and that the field that they landed in was 
strewn with dead and bloated Vietnamese bodies.

The appellant next alleged that, in approximately the Spring 
of 1971, he came under the threat of enemy fire while flying 
aircraft recovery missions into Cambodia in the III Corps 
area.  While serving with I Corp with the 11th Air Assault, 
he had had his aircraft damaged by hostile fire on several 
occasions.  On a TAC-E mission to a point south of Marble 
Mountain, his aircraft was struck by small arms fire and 
forced to make an emergency landing about 1/4 of a mile from 
the resupply area.  During repair efforts, which lasted into 
the night, his crew came under enemy fire and he was forced 
to make a takeoff without instrumentation or lighting.  He 
believed that his pilot was "CW2 [redacted]."  He 
further reported participating in rescue missions while under 
enemy fire.  He indicated that CWO's [redacted] and [redacted] 
[redacted] could verify most of his information or, at the very 
least, could corroborate the circumstances under which he 
operated in Vietnam.

In a letter dated in July 1998, [redacted] reported that 
the appellant was his tent- mate who had also flown several 
missions with him.  Mr. [redacted] believed that he was with the 
appellant during the incident of "assisting the downed 
aircraft where the field was strewn with dead Vietnamese."  
He recalled being told by the appellant of his secret 
mission, and that he thought he remembered being told about 
his forced landing due to enemy fire.  He indicated that the 
situations described by the appellant were not "unusual" 
for Vietnam.  He further attested to the appellant's 
"straightforward" character.

Service medical records reveal that the appellant had medical 
clearance for flying duties during his tour of duty in 
Vietnam.  Service personnel records reveal that he served in 
the Republic of Vietnam from September 1970 to September 
1971.  His primary and secondary specialties were listed as 
"Pilot CH-47" and "Pilot UH-1," respectively, and he 
served as a "rotary wing pilot" with the 228th Aviation 
Battalion of the 1st Cavalry Division.  He served during the 
"V[ietnam] Counter Offensive, Phase VII" and the 
"Consolidation I" Campaigns.  He is the recipient of the 
National Defense Service Medal, the Army Aviator Badge, the 
Good Conduct Medal, the Bronze Star Medal, the Vietnam 
Service Medal with 2 Bronze Service Stars, the Air Medal, the 
Republic of Vietnam Campaign Medal and the Vietnamese Cross 
of Gallantry with Palm.

On VA PTSD examination, dated in August 1995, the appellant 
reported in service stressors which included flying into 
hostile environments, exposure to enemy fire, forced landings 
due to enemy fire and mechanical problems, landing in "hot" 
landing zones, witnessing dead and mutilated bodies, handling 
U.S. service personnel remains and viewing the aftereffects 
of war atrocities.  Psychiatric evaluation and diagnostic 
testing indicated a diagnosis of severe PTSD with delayed 
onset.

In a letter dated in February 1999, the Director of the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
submitted to the RO an extract of the unit history of the 
228th Aviation Battalion for the year of 1970.  The missions 
of the 228th Aviation Battalion, also referred to as the 
"Assault Support Helicopter" unit and the "Winged 
Warriors," included TAC-F, medevac or normal resupply in 
Vietnam and Cambodia.  In the late summer and fall of 1970, 
the 228th flew missions covering nearly the entirety of III 
Corps, to include the area from Bearcat in the South to Song 
Be and Cambodia in the North and Northwest.  They provided 
support for ground troops, and operated in adverse terrain, 
weather and enemy situations.  The battalion flew thousands 
of sorties and hours each month.  Aircraft Accidents reports 
from Company A revealed two incidents of damaged helicopters 
in 1970.  Chief Warrant Officer 2 [redacted] was the 
Aircraft Commander during one of those incidents, but the 
appellant was not listed as one of the personnel aboard 
either of these flights.

A claim for service connection for PTSD is well grounded 
where an appellant submits (1) medical evidence of a current 
diagnosis of PTSD; (2) evidence, lay or otherwise, of an in- 
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App 128 (1997).  In this case, the appellant has been 
diagnosed with PTSD and, for purposes of a well grounded 
analysis, the truthfulness of his assertions of exposure to 
in- service combat stressors is presumed.  See King v. Brown 
5 Vet. App. 19 (1993).  Thus, the Board finds that the 
appellant's claim for service connection for PTSD is well 
grounded.

However, entitlement to service connection for PTSD requires 
(1) medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen, 
10 Vet. App. at 138.

In response to concerns raised by Cohen, VA has made 
substantive revisions to 38 C.F.R. § 3.304(f), which is the 
regulatory provision which governs the type(s) of evidence 
required to establish service connection for PTSD.  See 64 
Fed.Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in- service stressor.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept the 
appellant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  VA Manual M21-1, Part VI (1998).

The evidence of record clearly documents that the appellant 
served as a pilot with the 228th Aviation Battalion.  His 
unit was nicknamed the "Assault Support Helicopter" unit 
and the "Winged Warriors."  His allegations of encountering 
and engaging the enemy in combat are credible and consistent 
with his unit records.  In this respect, it is clearly 
documented that the 228th flew thousands of sorties and hours 
in adverse terrain, weather and enemy situations throughout 
Vietnam and into Cambodia.  His allegations are also 
corroborated, in part, by the affidavit of Mr. [redacted].  With 
application of the benefit of the doubt rule, the Board finds 
that the appellant engaged in combat during service.  In the 
absence of clear evidence to the contrary, the Board finds 
that the appellant's statements of record establish the 
occurrence of his claimed in- service stressors.  38 C.F.R. 
§ 1154(b) (West 1991); 38 U.S.C.A. § 3.304(f), as amended by 
64 Fed.Reg. 32807-32808 (June 18, 1999).

As stated above, VA has diagnosed the appellant with PTSD by 
formal Compensation and Pension Examination dated in August 
1995.  Review of the examination report reveals that the 
stressors which the examiner found productive of PTSD are the 
same stressors which have been accepted by the Board in this 
decision.  As such, the appellant has provided the necessary 
medical evidence of a nexus between service and his PTSD 
disability, see Cohen, 10 Vet. App at 128, and the Board 
concludes that service connection for PTSD is warranted.  See 
Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an appellant is 
entitled to service connection where he submits supportable 
medical opinion of an etiological relationship that is 
unrebutted by other medical opinion of record).


ORDER

Service connection for PTSD is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

